Citation Nr: 0527849	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  02-02 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service-connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active service from December 1975 to October 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the North Little Rock, Arkansas, Department of Veterans 
Affairs (VA) Regional Offices (RO) in which the veteran's 
claim for service connection for fibromyalgia was denied.  

The veteran submitted a notice of disagreement in December 
2001 and a statement of the case was issued in January 2002.  
The appeal was perfected by receipt of a VA Form 9 in March 
2002.  

In July 2003 the Board remanded this matter for further 
development.  The development has been accomplished and the 
issue has been returned to the Board for further appellate 
review.  


FINDING OF FACT

There is competent medical evidence of record that the 
veteran's fibromyalgia is not etiologically related to active 
military service.


CONCLUSION OF LAW

Fibromyalgia was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1131, 
1132, 1133, 5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.159, 3.102, 3.303, 3.304 (2004).  





REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that her fibromyalgia began during 
military service, essentially asserting that  her various 
complaints noted in her service medical records were early 
manifestations of her subsequently diagnosed fibromyalgia.  

I.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465  
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).

Service medical records do not show that the veteran was seen 
for any complaints, injuries or treatment described as 
related to fibromyalgia.  

Post service VA treatment records, dated November 1978 to 
June 2004, show that fibrositis was first diagnosed in 1991 
and fibromaylgia was first diagnosed in 1992.  Post service 
private medical records, dated October 1999 to April 2001, 
confirm the diagnosis of fibromyalgia.  Similarly, following 
VA examination in February 2005, the veteran was diagnosed to 
have fibromyalgia.  Pursuant to the Board's July 2003 remand 
a medical opinion was requested of the latest VA examiner.  
In March 2005 that VA examiner, after reviewing the veteran's 
records opined that it was less likely than not "(less than 
a 50:50 chance)" that complaints in service were an 
indication of fibroymalgia at that time.  The VA examiner 
noted he could not find anything in her service medical 
records that would suggest a diagnosis of fibromyalgia at 
that time, citing the absence of tender points over her 
muscles or other insomnia at that time.   

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for fibromyalgia.  Fibromyalgia was 
first noted in 1992, 15 years after the veteran's separation 
from active duty.  In addition, there is un-contradicted 
competent medical evidence that the veteran's fibromyalgia 
did not have its onset in service.  Since there is no 
competent medical evidence of a nexus between the currently 
diagnosed fibromyalgia disorder and service, the claim must 
fail.  While the veteran argues that she has fibromyalgia, 
which is related to her military service, as a layperson he 
is not competent to provide a medical opinion to support such 
a finding.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95  (1992) (laypersons are not competent to render medical 
opinions).  Thus, service connection for fibromyalgia must be 
denied.  

The preponderance of the evidence is against the veteran's 
claim for service connection for fibromyalgia.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision, the Board notes the veteran 
submitted a number of medical journal articles regarding 
fibromyalgia that discuss its symptoms, treatment, theories 
as to its etiology, and the impairment it causes.  These 
articles, however, are not specific to the veteran's case, 
and do not have the degree of certainty for the specific 
facts of the veteran's claim to be probative to the issue at 
hand.  As such, they do not provide a basis for awarding the 
benefit sought.  

III.  Duties to notify and assist

VA has a duty to assist the veteran in the development of 
facts pertinent to the claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper VA process on all claims.  

The Court decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits and 
must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  18 Vet. App. at 120-121.  

Here, that notice was initially provided in May 2001, prior 
to consideration of the claim in the September 2001 rating 
decision.  Subsequent letters in April 2003, December 2003, 
and March 2004, also were sent.  These letters fully provided 
notice of elements (1), (2), and (3), see above, and in 
combination with the statements of the case and rating action 
sent the veteran, she may be understood as informed to submit 
any pertinent evidence in their possession.  Indeed, the 
March 2004 letter explicitly advised the veteran to submit 
pertinent evidence in her possession.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. § 
7104(a), all questions in a matter which under 38 U.S.C. § 
511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Although full content 
complying notice may not have been given in a single 
document, that notice was eventually accomplished together 
with proper process.  Therefore, the Board considers the 
notice requirements met, and any error as to timing, 
harmless.  

With respect to the VA's duty to assist, the RO obtained all 
relevant evidence identified by the veteran.  Thus, the Board 
is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4)(i).  In this case, the veteran was afforded VA 
examinations.  

Thus, VA has satisfied its duties to inform and assist the 
veteran at every stage of this case as it pertain to the 
claim herein adjudicated.  Therefore, she will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.

ORDER

Service-connection for fibromyalgia is denied.

                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


